IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                 DIVISION ONE

STATE OF WASHINGTON,                        )     No. 78914-7-I
                                            )
                            Respondent,
                                            )
                   v.                       )     UNPUBLISHED OPINION
                                            )
JACKSON, JAMES MICHAEL,                     )
DOB: 09/03/1981,

                           Appellant.       )     FILED: March 16, 2019


          PER CURIAM    —   James Michael Jackson appeals his conviction for bail jumping,

arguing that the State presented insufficient evidence to support the conviction. We

affirm.

          On October 6, 2017, the State charged Jackson with attempting to elude a

pursuing police vehicle.

          On December 4, 2017, the court entered an order scheduling an omnibus

hearing for December 29, 2017 and trial-call on January 26, 2018. Jackson signed the

December 4 order, which included the following language in all caps at the end of the

order:

          THE DEFENDANT MUST APPEAR FOR TRIAL AND FOR ALL
          SCHEDULED HEARINGS. FAILURE TO APPEAR MAY RESULT IN
          ISSUANCE OF AN ARREST WARRANT, FORFEITURE OF BAIL, AND
          CRIMINAL PROSECUTION FOR BAIL JUMPING.
No. 78914-7-1/2

(Emphasis added). The December        4t~~   order bears a signature on the

defendant’s signature line. The signature appears to match the signature on

Jackson’s certified state identification card, which was admitted as an exhibit at

trial. The clerk’s minute entry from the December 4th hearing notes that Jackson

appeared at the hearing and answered to his “TRUE NAME AS CHARGED.”

       On December 29, 2017, the court entered an “Agreed Omnibus Order”

that stated in part: ‘DEFENDANT MUST BE PRESENT [on the trial call date and]

MUST APPEAR FOR TRIAL AND ALL SCHEDULED HEARINGS.” The

defendant’s signature line on the order bears a signature appearing to match the

signature on Jackson’s identification card.

       When Jackson did not appear for the January 26th trial call, the State filed an

amended information adding one count of bail jumping.

       At trial, defense counsel and the arresting officer identified Jackson. The jury

subsequently found him guilty of bail jumping and not guilty of attempting to elude a

pursuing police vehicle.

                                             DECISION

       Jackson contends his bail jumping conviction is not supported by sufficient

evidence. We disagree.

       Under the federal and state constitutions, due process requires that the State

prove every element of a crime beyond a reasonable doubt. U.S. CONST. amend. XIV;

WASH. CONST. art. I,   § 3; In reWinship, 397 U.S. 358, 364, 90S. Ct. 1068,25 L. Ed. 2d
368 (1970);   ~ RCW 9A.04.100 (1). In determining whether sufficient evidence
supports a conviction, the question is whether, after viewing the evidence in the light



                                                 2
No. 78914-7-1/3

most favorable to the State, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. State v. Cardenas-Flores, 189
Wash. 2d 243, 265, 401 P.3d 19 (2017); State v. Joy, 121 Wash. 2d 333, 338, 851 P.2d 654

(1993). A sufficiency challenge admits the truth of the State’s evidence and requires

this court to draw all reasonable inferences in favor of the State. State v. Salinas, 119
Wash. 2d 192, 201, 829 P.2d 1068 (1992). “Circumstantial and direct evidence are.

considered equally reliable.” Cardenas-Flores, 189 Wash. 2d at 266. “Credibility

determinations are for the trier of fact’ and are not subject to review.” Cardenas-Flores,
189 Wash. 2d at 266 (quoting State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 (1990)).

       Under RCW 9A.76. 170(1), a person is guilty of bail jumping if they fail to appear

for a court appearance after being “released by court order or admitted to bail with

knowledge of the requirement of a subsequent personal appearance before any court of

this state.” The State must prove the defendant “(1) was held for, charged with, or

convicted of a particular crime; (2) was released by court order or admitted to bail with

the requirement of a subsequent personal appearance; and, (3) knowingly failed to

appear as required.” (Emphasis added) State v. Boyd, 1 Wash. App. 2d 501, 516, 408
P.3d 362 (2017) (internal quotation marks omitted) (quoting State v. Williams, 162
Wash. 2d 177, 183-84, 170 P.3d 30 (2007)).

       Here, the sole dispute is whether the State proved that Jackson knowingly failed

to appear as required. “In order to meet the knowledge requirement of the [bail

jumping] statute, the State is required to prove that a defendant has been given notice

of the required court dates.” State v. Cardwell, 155 Wash. App. 41, 47, 226 P.3d 243

(2010). The State’s burden includes demonstrating that the person on trial is the same



                                             3
No. 78914-7-1/4

person who failed to appear at the hearing. ~ State v. Huber, 129 Wash. App. 499,

501-02, 119 P.3d 388 (2005). The “‘[i]dentity of names alone” is insufficient to establish

that the person named in the document is the same person on trial” because multiple

people share the same names. State v. Goggin, 185 Wash. App. 59, 71, 339 P.3d 983

(2014) (quoting Huber, 129 Wash. App. at 502). The State can meet its burden by

presenting corroborating evidence, such as “booking photographs, booking fingerprints,

eyewitness identification, or.   .   .   distinctive personal information.” Huber, 129 Wash. App.

at 503 (footnotes omitted).

         Jackson contends the State did not prove he knowingly failed to appear because

the evidence did not prove that the signatures on the relevant documents belonged to

him. He argues that the State should have produced a handwriting expert or a person

familiar with his signature to establish that the signatures were his. The State

disagrees, arguing that substantial evidence supports an inference that Jackson signed

the orders.

         Viewing the evidence in a light most favorable to the State, and drawing all

reasonable inferences in the State’s favor, we conclude the evidence supports an

inference that the signature on the December 4, 2019 order requiring Jackson’s

appearance at the trial call was in fact Jackson’s. The minute entry for the December
4th   hearing states that Jackson “APPEARED” in court and answered “YES” to his

“TRUE NAME AS CHARGED.” The signature on the December 4th order and the other

relevant orders and documents appear to match the signature on Jackson’s

identification card. State v. Smith, 185 Wash. App. 945, 957-58, 344 P.3d 1244 (2015)

(noting that trial court compared signature on contested document “with other



                                                   4
No. 78914-7-1/5

documents signed by Smith and found that the signatures matched, noting distinctive

features in the manner that Smith signed the letter “5”.   .   .   As the trier of fact, it was

proper for the trial court to make this comparison to find that the letter was signed by

Smith.”); United States v. Derosa, 544 F. App’x 830, 836 (11th Cir. 2013) (“Where there

is a comparison signature, a formal or lay expert is not needed, because the jury itself

can compare signatures and draw its own conclusions.”). This evidence supported a

rational inference that the signature on orders or documents informing Jackson of his

duty to appear was Jackson’s, and that he knowingly failed to appear as required.

      Affirmed.




                                                                       I



                                                    1’~~41j ly~-~




                                             5